UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED) December 3, 2013 ASTRO-MED, INC (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) COMMISSION FILE NUMBER0-13200 RHODE ISLAND 05-0318215 (STATEOR OTHER JURISDICTION OFINCORPORATION OR ORGANIZATION) (IRS EMPLOYER IDENTIFICATIONNUMBER) , WEST WARWICK, RI 02893 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES, INCLUDING ZIP CODE) (401-828-4000) (REGISTRANT’S TELEPHONE NUMBER, INCLUDING AREA CODE) Item 8.01.Other Events On Tuesday, December 3, 2013, certain senior executives of Astro-Med, Inc. (the “Registrant”) will be participating in meetings with current and prospective investors in Chicago, Illinois and Milwaukee, Wisconsin. This Marketing Trip is being facilitated by Sidoti & Company. A copy of the Registrant’s presentation is attached hereto as Exhibit 99.1.The presentation may also be viewed at the Registrant’s website at www.Astro-MedInc.com under “Investing/Presentations & Webcasts”. Item 9.01.Financial Statements and Exhibits (c)Exhibits Exhibit No. Exhibit 99.1Investor Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. ASTRO-MED, INC. Date: December 3, 2013 By: /s/Joseph P. O'Connell Joseph P. O'Connell Senior Vice President, Treasurer and Chief Financial Officer
